 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   TIMOTHY MCCLENDON,                                  Case No. 1:18-cv-00882-SAB

12                  Plaintiff,                           ORDER REQUIRING PLAINTIFF TO
                                                         SHOW CAUSE WHY ACTION SHOULD
13           v.                                          NOT BE DISMISSED FOR FAILURE TO
                                                         PROSECUTE
14   COMMISSIONER OF SOCIAL SECURITY,
                                                         FIVE DAY DEADLINE
15                  Defendant.

16

17          Plaintiff Timothy McClendon filed the present action in this court seeking review of the

18 Commissioner’s denial of an application for benefits. On June 29, 2018, the Court issued a

19 scheduling order. (ECF No. 5). The scheduling order states that within 95 days from the filing
20 of the administrative record, Plaintiff shall file an opening brief. The scheduling order also

21 required that the parties file a separate proof of service for their confidential briefing. Defendant

22 lodged the Social Security administrative record on November 13, 2018. (ECF No. 11.) On

23 December 14, 2018, Plaintiff received a thirty-day extension of time to serve his confidential

24 briefing. (ECF Nos. 12, 13.)

25          Neither of the parties have complied with the Court’s order to file a separate proof of

26 service for their confidential briefing. However, more than 125 days have passed and Plaintiff
27 has not filed an opening brief nor sought an extension of time to do so.

28          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these


                                                     1
 1 Rules or with any order of the Court may be grounds for imposition by the Court of any and all

 2 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

 3 control its docket and may, in the exercise of that power, impose sanctions where appropriate,

 4 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

 5 2000).

 6          Accordingly, IT IS HEREBY ORDERED that Plaintiff shall file a written response to

 7 this order to show cause why this action should not be dismissed for failure to prosecute within

 8 five (5) days of the date of service of this order. Failure to comply with this order to show cause

 9 shall result in this action being dismissed for failure to prosecute.

10
     IT IS SO ORDERED.
11

12 Dated:      March 28, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
